 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     JAMES PRESLEY,                    ) NO. EDCV 18-1979-DSF (KS)
11                                     )
                  Plaintiff,
12          v.                         )
                                       ) JUDGMENT
13                                     )
     SOCIAL SECURITY                   )
14
     ADMINISTRATION,                   )
15                                     )
                     Defendant.
16   _________________________________ )
17
18         Pursuant to the Court’s Order, IT IS ADJUDGED that this action is dismissed without
19   prejudice.
20
21
     Date: December 11, 2018                        ___________________________
22
                                                    Dale S. Fischer
23                                                  United States District Judge
24
25
26
27
28
